DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 01/28/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-9,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub No. 20070070230), in view of Zhao (US Patent No. 6852565).


 	With respect to claim 1, Takahashi discloses a semiconductor substrate (201,Fig.2);
an image sensing unit (105,103,104,Fig.2); and a distance sensing unit (102,101,para 58) formed on the semiconductor substrate. However, with respect to limitation “wherein the image sensing unit and the distance sensing unit are formed in a same manufacture process” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 2, Takahashi discloses  wherein the image sensing unit comprises a pixel circuit (105,Fig.2) and a photosensitive unit (103,Fig.2) formed on the semiconductor substrate, however, Takahashi does not explicitly disclose and wherein the pixel circuit comprises: a first well region and a second well region formed in the semiconductor substrate, the first well region comprising a first doping region and the second well region comprising a second doping region, wherein the first well region and the second well region having different semiconductor types; a first gate and a second gate on the first well region and the second well region; a first insulating layer on the first gate and the second gate; and a first source, a first drain, a second source and a second drain on the first insulating layer, wherein the first source and the first drain are connected to the first doping region through via holes penetrating the first insulating layer, wherein the second source and the second drain are connected to the second doping region through the via holes penetrating the first insulating layer, and wherein the first drain is connected to a second source electrode. On the other hand, Zhao et al discloses and wherein the pixel circuit comprises: a first well region (308,Fig.3) and a second well region (310,Fig.3) formed in the semiconductor substrate (Fig.3), the first well region comprising a first doping region (Nw,Fig.3) and the second well region comprising a second doping region (Pw,Fig.3), wherein the first well region and the second well region having different semiconductor types (one is n and the other is p,Fig.3); a first gate (322 on the left,Fig.3) and a second gate (322 right,Fig.3) on the first well region and the second well region (Fig.3); a first insulating layer on the first gate and the second gate (324,Fig.3); and a first 

 	With respect to claim 6, Zhao discloses a filter layer (334,Fig.3); however, arts cited above do not explicitly disclose  wherein the filter layer comprises a plurality of filter units arranged in an array, and wherein each of the filter units is configured to transmit light of a respective color. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have a filter unit which has plurality of filter units arranged in an array, and wherein each of the filter units is configured to transmit light of a respective color, in order to have each color processed by a specific pixel unit, thereby making a robust device.
  	With respect to claim 7, Zhao discloses  a light collection layer (334,338,Fig.3), however the arts cited above do not explicitly disclose  wherein the light collection layer comprises a plurality of lens units arranged in an array, and wherein the plurality of lens units are configured to converge incident light to a photosensitive unit of the image sensing unit. On the other hand, 

 	With respect to claim 8, Takahashi in view of Zhao discloses a ranging device comprising the image distance sensor according to claim 1 (Fig.2).

 	With respect to claim 9, Takahashi discloses  wherein the image sensing unit comprises a pixel circuit (105,Fig.2) and a photosensitive unit (103,Fig.2) formed on the semiconductor substrate, however, Takahashi does not explicitly disclose and wherein the pixel circuit comprises: a first well region and a second well region formed in the semiconductor substrate, the first well region comprising a first doping region and the second well region comprising a second doping region, wherein the first well region and the second well region having different semiconductor types; a first gate and a second gate on the first well region and the second well region; a first insulating layer on the first gate and the second gate; and a first source, a first drain, a second source and a second drain on the first insulating layer, wherein the first source and the first drain are connected to the first doping region through via holes penetrating the first insulating layer, wherein the second source and the second drain are connected to the second doping region through the via holes penetrating the first insulating layer, and wherein the first drain is connected to a second source electrode. On the other hand, Zhao et al discloses and wherein the pixel circuit comprises: a first well region (308,Fig.3) and a second well region (310,Fig.3) formed in the semiconductor substrate (Fig.3), the first well region comprising a first doping region (Nw,Fig.3) and the second well region comprising a second doping region (Pw,Fig.3), wherein the first well region and the second well region having 

 	With respect to claim 13, Zhao discloses a filter layer (334,Fig.3); however, arts cited above do not explicitly disclose  wherein the filter layer comprises a plurality of filter units arranged in an array, and wherein each of the filter units is configured to transmit light of a respective color. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have a filter unit which has plurality of filter units arranged in an array, and wherein each of the filter units is configured to transmit light of a respective color, in order to have each color processed by a specific pixel unit, thereby making a robust device.

Allowable Subject Matter
Claims 3-5,10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is reason for allowance of claim 3, pertinent arts do not alone or in combination disclose: a first electrode on the third doping region, the first electrode being connected to the second drain of the pixel circuit.

The following is the reason for allowance of claim 4, pertinent arts do not alone or in combination disclose:  a resonate cavity in the semiconductor substrate; a first insulating layer on the resonate cavity; a piezoelectric layer on the first insulating layer; a second insulating layer on the piezoelectric layer; and a first drive electrode and a second drive electrode on the second insulating layer, wherein the first drive electrode and the second drive electrode are connected to the piezoelectric layer through via holes penetrating the second insulating layer respectively.

Conclusion

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895